          Case 2:13-cr-00118-KJM Document 57 Filed 05/06/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:13-cr-00118 KJM
12                      Plaintiff,
13            v.                                       ORDER
14    IMAN DAILEY,
15                      Defendant.
16

17                  Defendant moves for an order granting early release from confinement under the

18   sentence of this court and admission to home confinement, under 18 U.S.C. § 3582(c). Defendant

19   makes this motion in light of the increased risks to health that the coronavirus (“COVID-19”)

20   poses to incarcerated persons, including himself. For the following reasons, the court DENIES

21   defendant’s motion.

22   I.      BACKGROUND

23                  On March 2, 2020, the court sentenced defendant Iman Dailey to nine months of

24   imprisonment for a supervised release violation. Minutes for Revocation Hearing, ECF No. 52.

25   At the time he filed his motion, defendant had not yet been transferred to Bureau of Prisons

26   (BOP) custody, and was still incarcerated in Sacramento County Main Jail, Mot. ECF No. 54, at

27   1. According to defendant’s reply, defendant remains in Sacramento County Main Jail as of April

28   16, 2020. Reply, ECF No. 56, at 3. BOP has designated him to serve his sentence in FCI
                                                      1
            Case 2:13-cr-00118-KJM Document 57 Filed 05/06/20 Page 2 of 4

 1   Herlong. Opp’n at 12. On April 8, 2020, defendant filed the instant motion for compassionate
 2   release under 18 U.S.C. § 3582(c)(1)(A), and on April 15, 2020, the government opposed the
 3   motion, Opp’n, ECF No. 55. Defendant filed a reply, ECF No. 56. The court hereby SUBMITS
 4   the matter without a hearing, and resolves it here.
 5   II.       LEGAL STANDARD
 6                   Defendant brings his motion for release under 18 U.S.C. § 3582(c)(1)(A)(i), which
 7   allows a court to modify a sentence under certain circumstances. Under the current version of the
 8   statute, as recently amended, a motion for modification may be made by either the Director of the
 9   Bureau of Prisons (BOP) or by a defendant “after the defendant has fully exhausted all
10   administrative rights to appeal . . . or the lapse of 30 days from the receipt of such a request by the
11   warden of the defendant’s facility[.]” 18 U.S.C. § 3582(c)(1)(A).
12                   In order to modify a sentence and grant compassionate release following
13   exhaustion, as relevant here, a district court engages in a two-step process. First, it must consider
14   the familiar 18 U.S.C. § 3553(a) factors applicable at the original sentencing, to the extent they
15   remain applicable at the time a motion is brought. 18 U.S.C. § 3582(c)(1)(A). Second, the court
16   must find that “extraordinary and compelling reasons warrant such a reduction.” Id. 18 U.S.C.
17   § 3582(c)(1)(A)(i). An alternative provision provides for consideration of a motion by a
18   defendant who is 70 years or older, and is not applicable here. 18 U.S.C. § 3582(c)(1)(A)(ii).
19   III.      DISCUSSION
20                   Defendant argues no administrative remedies are available to him, because he “has
21   not been designated to a BOP facility, [and therefore] he is unable to apply for administrative
22   relief.” Mot. at 1–2. The government counters that defendant has been designated for transfer to
23   FCI Herlong, and he is required, at the very least, to notify the BOP of his request before the
24   court can find he has exhausted administrative remedies. Opp’n at 12–13 (citing, inter alia,
25   United States v. Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL 1536155, at *1 (E.D. Wash.
26   Mar. 31, 2020)).
27                   “The court’s authority to amend a criminal defendant’s sentence of incarceration,
28   once it has been imposed, is narrow.” United States v. Carver, No. 4:19-CR-06044-SMJ, 2020
                                                           2
        Case 2:13-cr-00118-KJM Document 57 Filed 05/06/20 Page 3 of 4

 1   WL 1604968, at *1 (E.D. Wash. Apr. 1, 2020) (citing 18 U.S.C. § 3582(c) (“The court may not
 2   modify a term of imprisonment once it has been imposed,” with certain narrow exceptions)).
 3   Though the law allows the court to reduce a sentence if it finds “extraordinary and compelling
 4   reasons” warrant such relief, that provision is available only
 5                  upon motion of the Director of the Bureau of Prisons, or upon motion
                    of the defendant after the defendant has fully exhausted all
 6                  administrative rights to appeal a failure of the Bureau of Prisons to
                    bring a motion on the defendant’s behalf or the lapse of 30 days from
 7                  the receipt of such a request by the warden of the defendant’s facility,
                    whichever is earlier[.]
 8

 9   18 U.S.C. § 3582(c)(1)(A). “The administrative exhaustion requirement admits of no exception.”
10   Carver, 2020 WL 1604968, at *1; see also United States v. Holden, No. 3:13-CR-00444-BR,
11   2020 WL 1673440, at *10 (D. Or. Apr. 6, 2020) (“[T]he administrative-exhaustion provision of
12   the [First Step Act (FSA)] is mandatory; it is a statutorily-created exhaustion provision rather than
13   a judicially-created provision; and the FSA does not include ‘its own textual exception’ to the
14   exhaustion provision.”).
15                  Though the exhaustion requirement is made explicit in 18 U.S.C. § 3582(c), some
16   district courts elsewhere in the country have nonetheless held the court may waive the exhaustion
17   requirement in light of the emergency circumstances caused by the current pandemic. See, e.g.,
18   United States v. Colvin, No. 3:19-CR-179 (JBA), 2020 WL 1613943, at *2 (D. Conn. Apr. 2,
19   2020) (citing Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019)); United States v. McCarthy,
20   No. 3:17-CR-0230 (JCH), 2020 WL 1698732, at *4 (D. Conn. Apr. 8, 2020). This court,
21   however, is bound by the Ninth Circuit’s holding that “while judicially-created exhaustion
22   requirements may be waived by the courts for discretionary reasons, statutorily-provided
23   exhaustion requirements deprive the court of jurisdiction and, thus, preclude any exercise of
24   discretion by the court.” Gallo Cattle Co. v. U.S. Dep’t of Agric., 159 F.3d 1194, 1197 (9th Cir.
25   1998) (citation omitted); see also Shaw v. Bank of Am. Corp., 946 F.3d 533, 541 (9th Cir. 2019)
26   (“[I]f exhaustion ‘is a statutorily specified prerequisite’—as opposed to a judicially created one—
27   ‘[t]he requirement is . . . something more than simply a codification of the judicially developed
28
                                                        3
        Case 2:13-cr-00118-KJM Document 57 Filed 05/06/20 Page 4 of 4

 1   doctrine of exhaustion, and may not be dispensed with merely by a judicial conclusion of
 2   futility[.]’” (quoting Weinberger v. Salfi, 422 U.S. 749, 766 (1975))).
 3                  It bears noting that defendant’s motion does raise an important question: what
 4   steps are required to exhaust administrative remedies for purposes of § 3582(c) when defendant is
 5   in a local jail and has yet to be transferred to a BOP facility? The court in United States v.
 6   Gonzalez analyzed a similar situation where defendant was housed in a county jail and unaware
 7   whether she had been designated by BOP to a federal facility. 2020 WL 1536155, at *1. There,
 8   “Defendant’s counsel contacted the Bureau of Prisons to determine which office could process
 9   her compassionate release request based on her medical condition,” and was told by BOP staff
10   that “because Defendant was not yet in a designated facility, there was no one able to process her
11   request.” Id. Under these circumstances, the court found: “Defendant has effectively exhausted
12   her administrative remedies by petitioning the BOP, giving them notice, and being told she does
13   not have any other administrative path or remedies she can pursue.” Id.
14                  Here, defendant has not notified the BOP in any way nor received a response as
15   did the defendant in Gonzalez. See Opp’n at 12. Rather, defendant concedes he has made no
16   effort to exhaust administrative remedies. Mot. at 1–2. Accordingly, on this record, the court
17   finds defendant has not exhausted administrative remedies, and his motion must be DENIED.
18   Accordingly, the court does not reach the merits of defendant’s motion here.
19   IV.    CONCLUSION
20                  While “it is indisputable that the COVID-19 outbreak is unprecedented and poses
21   a heightened risk to those in this nation’s prisons and jails,” “absent congressional action to
22   relieve inmates of the exhaustion requirement,” the court does not have jurisdiction to reach the
23   merits of defendant’s motion at this time. Carver, 2020 WL 1604968, at *1.
24                  The motion is DENIED, without prejudice to renewal following exhaustion.
25                  This order resolves ECF No. 54.
26                  IT IS SO ORDERED.
27   DATED: May 5, 2020.
28
                                                        4
